      Case 3:19-cv-00393 Document 20 Filed on 09/14/20 in TXSD Page 1 of 2
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                         September 14, 2020
                          UNITED STATES DISTRICT COURT
                                                                          David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

THOMAS MCCOOL,                           §
                                         §
         Plaintiff.                      §
                                         §
VS.                                      §    CIVIL ACTION NO. 3:19-CV-00393
                                         §
ANDREW SAUL, COMMISSIONER                §
OF THE SOCIAL SECURITY                   §
ADMINISTRATION,                          §
                                         §
         Defendant.                      §

                      ORDER ADOPTING MAGISTRATE JUDGE’S
                      MEMORANDUM AND RECOMMENDATION

         On December 10, 2019, this case was referred to United States Magistrate

Judge Andrew M. Edison. See Dkt. 4. On August 20, 2020, Judge Edison filed a

memorandum and recommendation (Dkt. 19) recommending that the plaintiff’s

motion for summary judgment (Dkt. 14) be granted and the defendant’s motion

for summary judgment (Dkt. 15) be denied.

         No objections to the memorandum and recommendation have been filed.

Accordingly, the court reviews the memorandum and recommendation for plain

error on the face of the record. 28 U.S.C. § 636(b)(1); see also FED. R. CIV. P.

72(b)(3).

         Based on the pleadings, the record, and the applicable law, the court finds

that there is no plain error apparent from the face of the record. Accordingly, the

court:
Case 3:19-cv-00393 Document 20 Filed on 09/14/20 in TXSD Page 2 of 2




 (1)   approves and adopts Judge Edison’s memorandum and
       recommendation (Dkt. 19) in its entirety as the holding of the court;

 (2)   grants the plaintiff’s motion for summary judgment (Dkt. 14); and

 (3)   denies the defendant’s motion for summary judgment (Dkt. 15).

 Signed on Galveston Island on this, the 14th day of September, 2020.


                                ______________________________
                                    JEFFREY VINCENT BROWN
                                 UNITED STATES DISTRICT JUDGE




                                  2
